John I. Purtle, Justice, dissenting. I cannot go along with the majority opinion on the matter of punitive damages. Not only did appellant preserve the record for appeal, there is clearly no evidence of malice or any other act which supports the award of punitive damages. The majority recite A.R.C.P. Rule 50 but then disregard it. The rule clearly states that failure to move for a directed verdict “at the conclusion of all the evidence, or to move for judgment notwithstanding the verdict” constitutes waiver of a challenge to the sufficiency of the evidence. In my opinion the motion made by counsel for the appellant at the close of all the evidence was broad enough to include the question of the sufficiency of the evidence when it stated that “the complaint on its face shows that it was more than one year before suit was filed.” Additionally, the appellant made a motion to set aside the verdict which is exactly the same as a motion for judgment notwithstanding the verdict. In either case we should reach the merits of this argument.